DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 16-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Laroche et al. (US 2015/0264390).
Regarding claim 16, Laroche discloses a method of decoding a video signal (e.g., fig. 3), the method comprising; determining a type of prediction mode of a current block in a current picture (e.g., paragraph 0128), wherein the type of prediction mode includes one of a first mode, a second mode and a third mode (e.g., paragraph 0123), wherein, the first mode refers to a method of predicting the current block by referring to a reference pixels neighboring to the current block in the current picture (e.g., spatial prediction, paragraphs 0128-0129), the second mode refers to a method of predicting the current block by referring to a pre-reconstructed block in a different picture (e.g., paragraphs 0131,0143),  and the third mode refers to a method of predicting the current block by referring to a 
Regarding claim 18, Laroche discloses the method of claim 16, wherein the reference block of the current block in the third mode is a neighboring block of the current block (e.g., paragraphs 0005,
0128).
	Regarding claim 19, Laroche discloses method of claim 16, wherein the reference block of the current block in the third mode is a block located at a certain distance in the left, top, or left-top direction from the current block (e.g., B2, B1, A1 in fig. 4 frame N).
	Regarding claim 20, the limitations claimed are substantially similar to claim 1 above, therefore the ground for rejecting claim 16 also applies here. As for the claimed, encoding the block vector (please see, fig. 2); the rest of the limitations has been addressed in claim 16 above.
Regarding claim 21, Laroche discloses the method of claim 20, wherein one of the block vector candidates is selected based on an index specifying selection of block vector information (e.g., paragraph 0134).
Regarding claim 22, Laroche discloses the method of claim 20, wherein the reference block of 

Regarding claim 23, Laroche discloses the method of claim 20, wherein the reference block of the current block in the third mode is a block located at a certain distance in the left, top, or left-top direction from the current block (e.g., B2, B1, A1 in fig. 4 current frame N).
Regarding claim 24, the limitations claimed are substantially similar to claim 20 above, and are directed to computer implemented process for video encoding. Since the disclosure of video encoding/decoding of the reference, Laroche, is a computer implement process, therefore the ground for rejecting claim 20 also applies here.
Contact Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Behrooz Senfi whose telephone number is 571-272-7339. The examiner can normally be reached on M-F 10:00-6:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kelley Christopher can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
	Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic

/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482